In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated September 8, 1997, which denied their motion to disqualify the plaintiffs counsel.
Ordered that the order is affirmed, with costs.
This case involves a contract dispute between the plaintiff, Brooklyn Navy Yard Cogeneration Partners, L.P. (hereinafter BNYCP), and the defendant PMNC, a joint venture, over the engineering, design, and construction of a “286-megawatt combined cycle cogeneration facility” owned by BNYCP and located in Brooklyn. In addition, BNYCP seeks to enforce a guaranty executed by the defendant The Parsons Corporation which guaranteed the performance of PMNC.
The Supreme Court properly denied the appellants’ motion to disqualify the plaintiff’s counsel. The fact that the plaintiffs’ counsel represented a separate subsidiary of the defendant The Parsons Corporation on matters entirely unrelated to the present litigation is not likely to adversely affect the exercise of the independent judgment of the plaintiffs’ counsel or involve it in representing differing interests (see, Austin v Local 1-2, Util. Workers Union, 224 AD2d 566, 567; Code of Professional Responsibility DR 5-105 [B]; 22 NYCRR 1200.24 [b]). Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.